DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 07/30/21.  Examiner acknowledged that claims 1-4, 6, 12, 15 and 27-42 are canceled; claims 5, 7-11, 13-14, 16-26 are amended; claim 43 is new.  Currently, claims 5, 7-11, 13-14, 16-26 and 43 are pending.  
The information disclosure statement (IDS) submitted on 07/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The terminal disclaimer filed on 07/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 11,108,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein each subset is electrically connected to a same output end of a phase shifter must be shown or the feature(s) canceled from the claim(s) 25.  No new matter should be entered.
Currently, Figs. 2-4 do not show each subset of 212, 213 connected to a phase shifter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the following values: 0.9, 0.8…0.05.”  It is not clear what these values are.
Claim 25 recites “each subset…connected to a same output of a phase shifter.”  It is not clear if applicant is referencing just the subsets in the first and second columns or all subsets of the base station in Figs. 2-4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 10, 25-26 and 43 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Webb (US 2017/0365921).

    PNG
    media_image1.png
    519
    291
    media_image1.png
    Greyscale

Examiner markup Fig. 5

Regarding Claim 5, Webb discloses the base station antenna according to claim 43, wherein each array of radiating elements at least partially comprises alternately arranged (Fig. 5: 424, 424, A then 424, 424 again) first sub-arrays of radiating elements and second sub-arrays of radiating elements.

Regarding Claim 10, Webb discloses the base station antenna according to claim 43, wherein n=m+1 (Fig. n=4, m=3).
Regarding Claim 25, Webb discloses a base station antenna ([0006] “base station antenna”) comprising a first column (Fig. 5: 420-1) and second column (Fig. 5: 420-2) of radiating elements adjacent in the horizontal direction and a plurality of phase shifters (Fig. 5: 450), wherein each column of radiating elements includes a plurality of radiating elements (Fig. 5: X) arranged in the vertical direction, and the first and second columns of radiating elements are staggered (Fig. 5: 420-2 is higher than 420-1) from each other in the vertical direction, wherein each column of radiating elements comprises one (Examiner markup Fig. 5: A) or more first subset composed of n adjacent radiating elements (Examiner markup Fig. 5: E, F, G, 422), and one or more (Fig. 5: 424) second subset composed of m adjacent (Fig. 5: F, B, 422) radiating elements, wherein n is greater than m (Fig. 5: n=4 > m=3), wherein the first (Examiner markup Fig. 5: A) and second (Fig. 5: 424) subsets of the first column (Fig. 5: 420-1) of radiating elements are alternately arranged in the vertical direction in a first pattern (Fig. 5: 424, 424, X, 424, 424), and the first and second subsets of the second column (Fig. 5: 420-2) of radiating elements are alternately arranged in the vertical direction in a second pattern (Examiner markup Fig. 5: B, 422, G), wherein the first pattern is different from the second pattern, so that in the horizontal direction, each (Examiner markup Fig. 5: A) first subset in the first column of radiating elements is located on the direct left (Fig. 5: A is on the left side of G) or right side of the second subset of the second column of radiating elements corresponding to the first subset in the first column of radiating elements, and wherein each subset (Fig. 5: 424, 422) is electrically connected to a same output end of a phase shifter (Fig. 5: left most 450).
Regarding Claim 26, Webb discloses the base station antenna in claim 25 wherein the extension range (Fig. 5: space around 424) of the second subset that corresponds to the first subset in the vertical direction is within the extension range (Fig. 5: spacing around A) of the first subset in the vertical direction.  

Regarding Claim 43, Webb discloses a base station antenna ([0006] “base station antenna”) comprising: a plurality of linear arrays of radiating elements (Fig. 5: 420-1, 420-2, 420-3) and a plurality of phase shifters (Fig. 5: 450), each phase shifter configured to pass radio frequency (RF) signals (Fig. 5: RF in) to a corresponding one of the plurality of linear arrays of radiating elements, wherein each linear array (Fig. 5: 420-1) of radiating elements comprises one (Examiner markup Fig. 5: A) or more first sub-arrays of radiating elements and one or more second sub-arrays (Fig. 5: 424) of radiating elements, each of the one (Examiner markup Fig. 5: A) or more first sub-arrays of radiating elements including n adjacent radiating elements (Examiner markup Fig. 5: E, F, G, 422), and each of the one or more (Fig. 5: 424) second sub-arrays of radiating elements including m adjacent (Fig. 5: F, B, 422) radiating elements, where n is greater than m (Fig. 5: n=4 > m=3), wherein said each of the one (Examiner markup Fig. 5: A) or more first sub-arrays of radiating elements in said each linear array of radiating elements is electrically connected to a respective one of a first subset (Fig. 5: center output of 450) of outputs of a respective one (Fig. 5: 450) of the plurality of phase shifters that corresponds to said each linear array of radiating elements, and said each of the one (Fig. 5: 424) or more second sub-arrays of radiating elements is electrically connected to a respective one of a second subset (Fig. 5: fwd output of 450) of outputs of the respective one (Fig. 5: 450) of the plurality of phase shifters that corresponds to said each linear array of radiating elements, wherein the plurality of linear arrays of radiating elements are arranged spaced apart from each other in a first direction (Examiner markup Fig. 5: V), wherein the radiating elements in said each linear array of radiating elements are arranged in a second direction (Examiner markup Fig. 5: H) that is substantially perpendicular to the first direction, and wherein two adjacent linear arrays of radiating elements (Fig. 5: 420-1, 420-2) are staggered with respect to one another in the second direction.
Allowable Subject Matter
Claim 7, 9, 11 and 13-14 are objected
Claims 16-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
“…wherein the first sub-arrays of radiating elements and the second sub-arrays of radiating elements in each array of radiating elements are configured such that phase centers of the first sub-arrays of radiating elements in each array of radiating elements are staggered from phase centers of the corresponding second sub-arrays of radiating elements in the adjacent array of radiating elements by an amount less than 50% of the amount by which two adjacent arrays of radiating elements are staggered in the second direction." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-24 are allowed as being dependent on claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844